Citation Nr: 0727601	
Decision Date: 09/03/07    Archive Date: 09/14/07

DOCKET NO.  99-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970 and from June 1971 to May 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision issued by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, granted service connection for 
discogenic disease of the lumbosacral spine, evaluated as 10 
percent disabling, and for a skin condition, evaluated as 
noncompensable, effective June 1, 1997, and denied service 
connection for a lung condition (growth) and hearing loss.  

In July 1999 the veteran testified before a Veterans Law 
Judge sitting at the RO (Travel Board hearing).  A transcript 
of that hearing is of record.  

In August 2000 the Board denied entitlement to a compensable 
evaluation for the veteran's skin condition and remanded the 
lumbosacral spine, lung, and hearing loss issues for further 
development.  

The Veterans Law Judge who conducted the July 1999 hearing is 
no longer employed by the Board.  Pursuant to 38 C.F.R. 
§ 20.707 (2006), the Veterans Law Judge who conducts a 
hearing shall participate in making the final determination 
of the claim.  A November 2005 letter informed the veteran 
that he had the opportunity to have another hearing, and 
advised him that if he did not respond within 30 days it 
would be assumed that he did not want another hearing.  He 
did not respond.  Therefore, the Board finds that the veteran 
does not desire another Board hearing.   

In April 2006 the Board denied entitlement to service 
connection for bilateral hearing loss and a pulmonary 
disability and remanded the lumbosacral spine claim for 
further development.  That development has been completed.  



FINDING OF FACT

The low back disability is manifested by complaints of pain 
and limited mobility, with objective findings of intact and 
symmetrical deep tendon reflexes, normal motor strength and 
forward flexion to 80 degrees.  There is no medical evidence 
of L4-5 or L5-S1 radiculopathy of either lower limb, 
paravertebral spasm or spinous process tenderness.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a low back disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243, 5285, 5286, 5289, 
5292, 5293, 5295, (2002, 2003 & 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

February 2004 and May and October 2006 VCAA letters informed 
the veteran of the information and evidence required to grant 
an evaluation in excess of 10 percent for his service 
connected low back disability.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain service records, medical records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing enough information about the 
records and any necessary releases to enable VA to request 
them from the person or agency that had them.  

Finally, with respect to the fourth element, the May and 
October 2006 VCAA letters stated, "If you have any evidence 
in your possession that pertains to your claim, please send 
it to us."  The veteran was thus adequately advised of the 
fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, VCAA 
notice could not have been provided prior to the initial 
decision, because the VCAA did not become effective until 
after the initial decision on the claim.  In such a case, the 
timing deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The April 2007 
supplemental statement of the case (SSOC) considered the 
claim based on the evidence of record.  This readjudication 
acted to remedy any timing defect in regard to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The May and October 2006 VCAA letters included notice 
regarding disability ratings and effective dates.  

The Board acknowledges that its April 2006 remand instructed 
that the veteran should be furnished a VCAA letter which 
included the applicable revised scheduler criteria for his 
low back disability.  While the May and October 2006 VCAA 
letters did not specifically include these revised 
regulations, the regulations were included in the April 2007 
SSOC.  As such, the veteran was provided with actual notice 
of the revised rating criteria.  See George-Harvey v. 
Nicholson, No. 04-1072 (U.S. Vet. App., June 29, 2007); Short 
Bear v. Nicholson, 19 Vet. App. 341 (2005).      

Further, the February 2004 VCAA letter had included the 
rating criteria pertinent to the low back disability as 
revised September 26, 2003.  Therefore, the Board finds that 
VA has substantially complied with the April 2006 remand 
directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and private treatment 
records have been associated with the claims file.  In 
addition, the veteran was afforded a VA examination to 
evaluate his low back in August 1997.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that, if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

The August 2000 remand instructed that the veteran should be 
afforded orthopedic and neurological VA examinations to 
evaluate his low back disability.  The record reflects that 
he failed to report for VA examination in September 2004.  A 
December 2004 letter advised the veteran of the consequences 
of failure to report for VA examination pursuant to 38 C.F.R. 
§ 3.655.  This letter further informed him that he would be 
contacted within 30 days for rescheduling of these 
examinations.  

The record reflects that in February 2005 the veteran failed 
to report for VA spine examination and cancelled the VA 
neurological examination.  The claims file further reflects 
that a letter had been sent to the veteran at his address of 
record.  The veteran has neither disputed his failure to 
report for these examinations nor provided good cause for his 
failure to report.  

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).   

As this is an original compensation claim, the consequence 
the veteran's failure without good cause to report for the VA 
examinations is that his disability must be rated on the 
basis of the evidence of record.  38 C.F.R. § 3.655(b).  

While VA has a duty to assist the veteran in development of 
his claim, the veteran has a duty to cooperate with VA.  See 
Wood.  A claimant's duty to cooperate with VA's efforts to 
develop the claim include reporting for a medical examination 
and submitting to the Secretary all medical evidence 
supporting his claim.  Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  The Board concludes that VA has no remaining 
duty under the VCAA to provide a medical examination in 
conjunction with this claim.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claim.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The August 1998 rating decision granted service connection 
for discogenic disease of the lumbar spine, evaluated as 10 
percent disabling under Diagnostic Code 5293, effective June 
1, 1997.    

While this appeal was pending, provisions of VA's Rating 
Schedule, addressing disabilities of the spine, were revised 
effective September 23, 2002 and September 26, 2003.  A new 
law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The Board recognizes that application of the newer 
regulations can be no earlier than the effective date of the 
change.  

Prior to the September 23, 2002 revisions, Diagnostic Code 
5293 evaluated intervertebral disc syndrome as 0 percent 
disabling when postoperative and cured, 10 percent disabling 
when mild, 20 percent disabling when moderate with recurring 
attacks, 40 percent disabling when severe with recurring 
attacks with intermittent relief, and 60 percent disabling 
when pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

After September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5243 
(formerly Diagnostic Code 5293) (effective September 23, 
2002).

For purposes of evaluations under 5293 (now 5243), an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Note (3).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 10 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. Ratings of 50 or 100 percent are given for 
unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the 2002 version of 
Diagnostic Code 5293.

The amended rating criteria now define normal forward flexion 
of the thoracolumbar spine as from zero to 90 degrees, 
extension as from zero to 30 degrees, left and right lateral 
flexion as from zero to 30 degrees, and left and right 
lateral rotation as from zero to 30 degrees.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present; thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

Service medical records reflect that the veteran presented 
with complaints of low back pain in March 1994. The diagnosis 
was right L5-S1 disc herniation and he underwent right L5-S1 
modified microdiscectomy, right L5 hemilaminotomy, and right 
L5-S1 lateral recess resection in May 1994.  Follow-up 
treatment reflects that by July 1994 the veteran complained 
of minimal intermittent low back discomfort, but denied leg 
pain.  He had excellent range of motion and negative straight 
leg raising test.  

In September 1996 the veteran presented with complaints of 
recurrent low back pain.  He stated that he had been pain 
free since the surgery until 2 to 3 weeks prior.  The 
impression was arthritis of the lumbosacral spine.  Further 
treatment in September 1996 revealed mild pain on palpation 
in the lumbar region, motor strength 5/5 and sensory intact.  
Clinical evaluation of the spine was normal on retirement 
examination in January 1997, but the physician noted 
arthritis of the lumbosacral spine.  

In his June 1997 claim the veteran reported that his back 
condition prevented him from standing for longer than 30 
minutes.  On VA examination in August 1997 the veteran had 
intact and symmetrical deep tendon reflexes, normal motor 
strength, and a positive straight leg raising on the right at 
90 degrees, characterized by some mid-low back pain.  There 
was no evidence of L4-5 or L5-S1 radiculopathy of either 
lower limb.  Forward flexion of the lumbosacral spine was 80 
degrees with some stiffness in the lower back.  A surgical 
scar corresponding to the L5-S1 discectomy was noted.  There 
was no paravertebral spasm or spinous process tenderness.  
The conclusion was history of discogenic disease of the 
lumbar spine.  

In a November 1998 statement the veteran reported that he 
awakened with serious back pain and was hardly able to walk 
daily, although he regained mobility and was able to 
marginally function after applying heat to his back.  He 
reported that, because of his back, he was not able to be 
employed in any areas requiring heavy lifting or standing for 
extended periods, and his mobility and ability to participate 
in daily activities had been severely affected.  

At the July 1999 Travel Board hearing, the veteran stated 
that he had not received treatment for his back since 
separation from service.  He reported using Tylenol and rest 
to treat his back problems.  He stated that he was unable to 
bend over with ease, and felt like he constantly had 
something the size of a tennis ball in his back.  He was able 
to move slightly from side to side, but reported that he 
never knew when the pain was going to hit and it just about 
paralyzed him when it did.  He described the pain as a 10 on 
a scale of 1 to 10.  

The veteran denied that his back condition caused episodes of 
pain which were so intense that he had to lie down for a 
while.  He described his back pain in service as very severe.  
He stated that he currently taught 6th grade at a local 
school, which was not physically demanding because he could 
sit down and stand up as needed, but that if he tried to bend 
down and pick something up, like a pencil, the pain would be 
so severe he could not move for about 30 seconds.  He 
described the attacks of pain as momentary, 30 to 45 seconds 
and that, once the attack resolved, he experienced only mild 
pain until the next attack.  He stated that these attacks 
occurred hourly or more frequently.  He added that the pain 
in his back also ran down his right leg.  

There is no more recent medical evidence or communication 
from the veteran.  

The veteran asserted in his March 1999 Form 9 that his low 
back disability is moderate, with recurring attacks of 
intervertebral disc syndrome.  However, the Board finds that 
the medical evidence demonstrates that, prior to September 
23, 2002, the veteran's intervertebral disc syndrome was no 
more than mild, as reflected in the 10 percent evaluation 
currently assigned.  

In this regard, at treatment in September 1996 pain on 
palpation was only mild and motor strength and sensory were 
intact and, although arthritis was noted, clinical evaluation 
of the spine was normal at the veteran's January 1997 
retirement examination.  While the August 1997 VA examiner 
did not provide an opinion regarding severity of the 
veteran's low back disability, the description of low back 
pain was only "some mid-low back pain" on straight leg 
raising.  Motor strength was again normal, deep tendon 
reflexes were intact and symmetrical, and there was no 
evidence of radiculopathy, paravertebral spasm, or spinous 
process tenderness.  

Although the veteran reported hourly attacks of momentary 
pain which prevented him from movement for less than a 
minute, he described the pain upon resolution of these 
momentary attacks as only mild.  Further, he denied that the 
episodes of pain were so intense that he had to lie down.  As 
such, the Board finds that the veteran's low back disability 
does not more nearly approximate moderate intervertebral disc 
syndrome with recurrent attacks, as required for an increased 
evaluation of 20 percent under the rating criteria in effect 
prior to September 23, 2002.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

The veteran reported decreased mobility due to his low back 
condition, and the Board has considered entitlement to an 
increased evaluation based on limitation of motion of the 
lumbar spine.  However, as the medical evidence reveals 
forward flexion to 80 degrees, only 10 degrees less than full 
flexion, moderate limitation of motion has not been 
demonstrated as required for an increased evaluation of 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

The VA examination noted only "some stiffness" on range of 
motion testing.  Further, the veteran reported that, in his 
employment as a teacher, he sat down and stood up as needed.  
Accordingly, functional impairment has not been shown and a 
higher evaluation on the basis of the DeLuca factors is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The medical evidence does not indicate vertebral fracture, 
ankylosis, or lumbosacral strain and a higher evaluation 
under the diagnostic codes evaluating these disabilities is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5295 (2002).

As there is no medical evidence subsequent to the August 1997 
VA examination, the veteran's low back disability is not 
rated under the rating criteria as revised September 23, 2002 
and September 26, 2003, as there is no basis to provide a 
higher rating under these diagnostic codes.  

Hence, the medical evidence does not demonstrate that the 
veteran's low back disability warrants an evaluation in 
excess of 10 percent under the rating criteria.  38 C.F.R. 
§ 4.7.  

The Board has also considered whether the veteran is entitled 
to a separate evaluation for his L5-S1 discectomy scar.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, as the 
scar has not been described as painful, and has not been 
found to be unstable, poorly nourished with repeated 
ulceration, exceed 144 square inches, or to be deep or cause 
limited motion and exceed 6 square inches, a separate 
compensable evaluation is not warranted.  38 C.F.R. § 4.118 
(2002 & 2006).  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson would be in order.  The 
Board finds that the 10 percent evaluation appropriately 
reflects the highest level of disability caused by the 
veteran's low back disability since the grant of service 
connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran has not been 
hospitalized for his low back disability since service.  He 
reported at the July 1999 Travel Board hearing that he was 
employed as a teacher; thus, marked interference with 
employment has not been shown and referral for consideration 
of an extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a low back disability is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


